REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a charge-transporting varnish (and a charge-transporting film, hole-collecting layer, and organic photoelectric conversion device formed from said varnish) comprising a charge-transporting substance, an electron-accepting dopant substance, and an organic solvent.  The electron-accepting dopant substance includes at least one compound selected from the group consisting of 1,5-napthalenedisulfonic acid, 2,7-napthalenedisulfonic acid, 1,3,5-napthalenetrisulfonic acid, 1,3,6-napthalenetrisulfonic acid, and 1,4,5,7-napthalenetetrasulfonic acid.  The charge-transporting substance has either (i) a molecular weight of 200 to 2,000 or (ii) is selected from an aniline derivative of formula (H2) wherein m is 2 to 5 or a thiophene derivative of formula (H3) wherein p+q+r is no more than 20.
	Sassa et al. and Yoshimoto et al. represent the closest prior art.  However neither reference, alone or taken together, teach or fairly suggest a charge-transporting varnish comprising both a low molecular weight charge-transporting substance and an electron-accepting dopant selected from the group consisting of 1,5-napthalenedisulfonic acid, 2,7-napthalenedisulfonic acid, 1,3,5-napthalenetrisulfonic acid, 1,3,6-napthalenetrisulfonic acid, and 1,4,5,7-napthalenetetrasulfonic acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787